NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Submitted August 18, 2016* 
                                 Decided August 18, 2016 
                                               
                                          Before 
 
                       RICHARD A. POSNER, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 15‐2879 
 
EDDIE L. PATTON, JR.,                             Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Central District of Illinois. 
                                                   
      v.                                          No. 15‐C‐1273 
                                                   
JENNIFER KESTEL, et al.,                          Harold A. Baker, 
      Defendants‐Appellees.                       Judge. 
 

                                        O R D E R 

       Eddie Patton, Jr., an Illinois prisoner, filed this action under 42 U.S.C. § 1983 
claiming that Lutheran Social Services and several of its caseworkers, supervisors, and 
therapists were interfering with his parental rights. According to the complaint, the 
defendants had refused to allow Patton’s children to visit him in prison, blocked the 
children from communicating with him, and withheld information about the children’s 
health and welfare. He asked that Lutheran “be investigated” and that his children be 

                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐2879                                                                             Page 2 
 
“returned home” to relatives. At screening, see 28 U.S.C. § 1915A, the district court 
addressed Patton in open court and announced that his suit was being dismissed for 
lack of subject‐matter jurisdiction because a “custody fight” was ongoing in state court. 
A later written decision attributes the dismissal, however, to a failure to state a claim as 
well as a lack of jurisdiction. Patton appeals the dismissal.   
         
        Parents enjoy a substantive right, grounded in the Due Process Clause, to 
associate with and direct the upbringing of their children. Troxel v. Granville, 530 U.S. 57, 
65–66 (2000) (plurality opinion) (discussing historical recognition of right); Brokaw v. 
Mercer County, 235 F.3d 1000, 1018–19 (7th Cir. 2000). But Patton’s complaint was 
deceiving, and the district court’s characterization of the state‐court litigation as a 
“custody fight” does not tell the whole story. What Patton did not disclose is that before 
he filed this action in federal court, the State of Illinois had initiated proceedings to have 
him declared an unfit parent due to depravity. Patton had been sentenced to 15 years in 
prison on two counts of aggravated child battery, and by orders of a state circuit judge, 
he was not permitted to see his children (who by then were wards of the court) or to 
communicate with them unless authorized by their therapist. And after he filed this 
action in August 2015, Patton affirmatively misled the district court by repeatedly 
asserting in increasingly urgent filings that his “parental rights have not been 
terminated” while omitting that the State was seeking to do so and already had been 
empowered to prevent Patton’s children from having contact with him.   
         
        Patton lost that battle when two months after the district court dismissed the 
present suit the state court permanently terminated his parental rights. Yet in this court 
Patton disingenuously continues to blame Lutheran and its employees for his inability 
to see or communicate with his children. As we have emphasized, a plaintiff who seeks 
relief based on information known to be false is subject to sanctions, including 
dismissal, for abusing the judicial process. See Salmeron v. Enter. Recovery Sys., Inc., 579 
F.3d 787, 793 (7th Cir. 2009); Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 306, 
308 (7th Cir. 2002). 
         
        Putting aside his dishonesty, Patton faced a more fundamental problem: His 
lawsuit did not belong in federal court given the ongoing proceedings in state court. 
The “domestic relations exception” exempts from federal jurisdiction disputes related to 
child custody, divorce, and alimony. Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992); 
Struck v. Cook Cnty. Pub. Guardian, 508 F.3d 858, 859–60 (7th Cir. 2007); Allen v. Allen, 
48 F.3d 259, 261 & n.2 (7th Cir. 1995); Congleton v. Holy Cross Child Placement Agency, Inc., 
919 F.2d 1077, 1078–79 (5th Cir. 1990). Patton’s attempt to embroil the district court in 
No. 15‐2879                                                                              Page 3 
 
ongoing litigation to protect his children and decide his fitness as a parent fell within 
the domestic relations exception and, thus, outside the court’s jurisdiction. 
        
       Patton has filed a frivolous appeal of a frivolous suit, see Alpern v. Lieb, 38 F.3d 
933, 934 (7th Cir. 1994), and thus he has incurred two strikes under the Prison Litigation 
Reform Act, see 28 U.S.C. § 1915(g). A further strike will bar him from bringing suits 
in forma pauperis. See id.   
        
       The district court appeared to recognize that it lacked subject‐matter jurisdiction 
over Patton’s lawsuit, even though the court’s written decision and judgment include 
references to Federal Rule of Civil Procedure 12(b)(6) and failure to state a claim. To 
eliminate any ambiguity, we MODIFY the judgment to reflect a dismissal for lack of 
jurisdiction rather than on the merits, and as modified the judgment is AFFIRMED. 
See Travelers Prop. Cas. v. Good, 689 F.3d 714, 716, 726 (7th Cir. 2012); Garry v. Geils, 82 
F.3d 1362, 1370 (7th Cir. 1996).